Citation Nr: 0531705	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a chronic acquired left 
eye disability, claimed as residuals of an injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from July 1941 to September 
1945.  

In September 2004, the Board of Veterans' Appeals (Board) 
remanded the issues of entitlement to service connection for 
bilateral hearing loss and for a chronic acquired eye 
disorder, claimed as residuals of injury, to the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO), via the Appeals Management Center, for additional 
development.  A May 2005 rating decision granted entitlement 
to service connection for bilateral hearing loss and assigned 
a 70 percent evaluation effective April 18, 2002; 
consequently, the issue of entitlement to service connection 
for bilateral hearing loss is no longer part of the veteran's 
appeal.  

A motion to advance this case on the Board's docket, which 
was received by the Board on August 23, 2004, was granted by 
the Board on September 10, 2004 for good cause shown.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).  

For the reasons indicated below, the issue on appeal are 
being remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

This case was remanded by the Board in September 2004 for 
additional development, to include a VA eye examination with 
nexus opinion.  In its September 2004 remand, the Board 
directed that the examiner must indicate that the claims file 
was made available for review in conjunction with the 
examination and directed that the examiner comment on whether 
it is " . . . at least as likely as not that any eye 
disorder(s) found on examination is/are due to any incident 
of service, or if preexisting service, was/were aggravated 
thereby?"  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  VA examinations by 
the same physician in February and July 2005 do not note 
whether the claims file was available, although a separate 
evaluation by another physician in February 2005 does note 
that the claims file was not available for review.  
Additionally, the examiner who saw the veteran in February 
and July 2005 provided different nexus opinions, with the 
more recent opinion finding only the possibility, rather than 
the probability, of a causal connection between the veteran's 
current eye disability and service.  Consequently, the Board 
finds that the RO did not comply with the terms of the 
Board's September 2004 remand.  Id. 

Consequently, this case is REMANDED for the following 
actions:

1.  The VA examiner who examined the 
veteran in February and July 2005 must be 
requested to review the claims file and 
provide an opinion specifically stating 
whether it is as likely as not that any 
currently diagnosed disability of the 
left eye was caused or aggravated by the 
veteran's active duty service.  The 
examiner must comment on whether there is 
any evidence of a left eye disability in 
service and how the evidence in service 
relates to the finding of a left eye 
disorder after service discharge.  The VA 
claims folder, including a copy of this 
Remand, must be made available to, and 
reviewed by, the examiner.  If a nexus 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  If the examiner who 
examined the veteran in February and July 
2005 is unavailable, another appropriate 
health care provider must be asked to 
review the claims file and provide the 
above requested nexus opinion.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.  

2.  Thereafter, VA must readjudicate the 
issue currently on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran must be provided a 
Supplemental Statement of the Case and 
must be afforded an appropriate 
opportunity to respond.  The case must 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 86 YEARS OLD AND 
THAT THIS CASE HAS BEEN ADVANCED ON THE DOCKET.  Hence, this 
claim must be afforded expeditious treatment by the RO.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 
5101 (West Supp. 2002) (Historical and Statutory Notes); see 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


